Citation Nr: 1219463	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for benign prostatic hyperplasia claimed as enlarged prostate to include as due to exposure to herbicides.

2.  Entitlement to service connection for sleep apnea to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for headaches to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated through March 2012.  The RO last reviewed this claim in a February 2010 statement of the case.  The recent VA treatment records are relevant to the sleep apnea and prostate issues on appeal but are irrelevant to the headaches issue on appeal.

In February 2010 correspondence the Veteran raised the issue of entitlement to service connection for a right knee disorder and a right shoulder disorder.  In March 2010 the Veteran raised the issue of entitlement to service connection for bilateral elbow/hand disorders.  Also, in April 2011 correspondence the Veteran raised the issue of entitlement to an increased rating for his service-connected low back disorder as well as entitlement to a total disability rating based on individual unemployability (TDIU).  In November 2011 the RO deferred the issues of entitlement to increased ratings for the Veteran's service-connected left arm, low back, and bilateral hearing loss as well as the issue of entitlement to a TDIU.  In November 2011 the RO also denied service connection for a left elbow disorder and found that the Veteran had failed to submit new and material evidence for the claim of entitlement to service connection for a right hand disorder.  Subsequently, by rating decision dated in April 2012 the RO proposed to decrease the Veteran's disability rating for his low back from 40 percent to 10 percent disabling.  While the RO has adjudicated the right arm/hand issues as well as the low back issues, the remaining issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues concerning the right knee, right shoulder, left elbow/hand, left arm, bilateral hearing loss, and TDIU, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the claims involving prostate problems and sleep apnea, the Board notes that additional pertinent evidence has been added to the claims file since the last review by the agency of original jurisdiction.  The RO last reviewed the file and adjudicated these matters in February 2010.  See the February 2010 statement of the case.   The RO has not reviewed records submitted since this date, including VA treatment records now on file dated through March 2012.  These records primarily pertain to the Veteran's PTSD, including his sleep problems, however, they also pertain to the Veteran's prostate problems.  Significantly, these treatment records show many complaints of insomnia associated with the Veteran's PTSD through January 2012 and findings regarding the prostate in May 2010.  Accordingly, the sleep apnea and prostate issues must be remanded to the RO so that the RO may consider the claim in light of the evidence received subsequent to the February 2010 statement of the case.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).
With regard to the issue of entitlement to service connection for headaches, the Veteran contends that his headaches are secondary to or aggravated by his service-connected PTSD.   The Veteran submitted a claim for service connection for headaches in November 2007.  In connection with this claim, he was afforded a VA neurological examination in January 2009.  The examiner diagnosed tension headaches and opined that the headaches were independent of the Veteran's psychiatric disorder.  The examiner did not provide a rationale for this opinion.  Additionally, the examiner did not opine as to whether or not the headaches were directly related to service. 

While the January 2009 VA examiner opined that the Veteran's tension headaches were independent of the Veteran's psychiatric disorder, he did not provide a rationale for his opinion and he failed to comment on (a) whether the Veteran's headaches are directly related to his military service, or (b) whether they are aggravated by his service-connected PTSD.  As such, the January 2009 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the January 2009 VA examiner must be given the opportunity to supplement his report with some rationale for the opinion he has provided, and to provide specific opinions, with rationale, addressing both (a) and (b), above.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Afford the January 2009 VA examiner the opportunity to supplement his report.  The claims file must be made available to the examiner for review in connection with the requested opinion.  If, after review of the claims file (including any new evidence added thereto), the examiner maintains his opinion that a headache disorder is not related to the Veteran's service-connected psychiatric disorder, then the examiner should be asked to provide an explanation for his rationale behind that opinion.  If his opinion has changed, an explanation of the rationale behind any new opinion is also requested.   The examiner should address the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current tension headaches were incurred during the Veteran's military service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current tension headaches are caused by or the result of his current service-connected PTSD?

(c)  Is it at least as likely as not that the Veteran's service-connected PTSD has aggravated the Veteran's tension headaches?  

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation. 

If the January 2009 VA examiner is unavailable or it is determined that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinions regarding the above noted questions, and provide an explanation of the full rationale supporting such opinions.

A complete rationale should be given for all opinions and conclusions expressed.  If such an opinion cannot be given without resort to speculation the examiner should so state and explain why such an opinion cannot be made.  

2. Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed.  If further action is required, it should be undertaken prior to further adjudication.

3. When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


